Exhibit 10.1

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT, dated as of
October 10, 2013 (the “Amendment”) is made pursuant to that certain Third
Amended and Restated Loan Agreement dated as of February 17, 2012 (as amended,
modified or supplemented from time to time, the “Agreement”), among JARDEN
RECEIVABLES, LLC, a Delaware limited liability company, as Borrower (the
“Borrower”), JARDEN CORPORATION, a Delaware corporation, as Servicer (the
“Servicer”), SUNTRUST BANK, a Georgia banking corporation (together with its
successors and permitted assigns, “SunTrust Bank”), as a Lender, PNC BANK,
NATIONAL ASSOCIATION, a national banking association, (together with its
successors and permitted assigns, “PNC”), as a Lender, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (together with its
successors and permitted assigns, “Wells Fargo” and, together with SunTrust Bank
and PNC, the “Lenders” and each individually a “Lender”), as a Lender, and
SUNTRUST ROBINSON HUMPHREY, INC., a Tennessee corporation, as agent and
administrator for the Lenders (the “Administrator”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Servicer, the Administrator and the Lenders have
previously entered into and are currently party to the Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 3 below, the Agreement shall be and hereby is amended as
follows:

2.1. The following defined terms appearing in Section 1.1 of the Agreement are
hereby amended and restated in their respective entireties to read as follows:

“Commitment” means, with respect to each Lender, the dollar amount set forth
opposite such Lender’s signature on the signature pages hereto under the heading
“Commitment”, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof (including, without limitation, Section 2.11
hereof and Section 2.6); provided, however, that from and after the Commitment
Termination Date for a Lender, the dollar amount of the Commitment of such
Lender shall equal zero.



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (ii) has otherwise failed to pay over to the Administrator or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless such amount is the subject of a good
faith dispute, (iii) has notified the Borrower, the Administrator or any other
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply or has failed to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits or is obligated to extend credit, or (iv) has become or is insolvent or
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, however that a
Delayed Funding Lender shall not be a Defaulting Lender so long as such Delayed
Funding Lender funds the Delayed Loan Amount on or prior to the Delayed Funding
Date.

“Facility Limit” means $500,000,000.

“Pro Rata Share” means, with respect to a Lender, the percentage obtained by
dividing such Lender’s Commitment by the aggregate Commitments of all Lenders,
provided, however, that with respect to allocations of Collections and payments
made hereunder pursuant to Section 4.2 (and for purposes of principal payments
as set forth Section 4.1(e) and 4.3): (i) at any time that no Lender is a
Delayed Funding Lender with an unfunded Delayed Loan Amount and any Delayed
Funding Amount has been distributed to the Non-Delayed Funding Lenders pursuant
to Section 2.2(d), the Pro Rata Share for purposes of this proviso shall be
equal to the percentage obtained by dividing such Lender’s Commitment by the
aggregate Commitments of all Lenders and (ii) at any time that a Delayed Funding
Lender has an unfunded Delayed Loan Amount and such Delayed Funding Lender is
not a Defaulting Lender or any Delayed Funding Amount has not been distributed
to the Non-Delayed Funding Lenders pursuant to Section 2.2(d), the Pro Rata
Share for purposes of this proviso shall be equal to the percentage obtained by
dividing such Lender’s Credit Exposure by the aggregate Credit Exposure of all
Lenders.

“Reserve Floor” means, for any Calculation Period, the sum of (a) 14%, and
(b) the product of (i) the Expected Dilution Ratio as of the most recent
Calculation Date, times (ii) the Dilution Horizon Ratio as of the most recent
Calculation Date.

 

-2-



--------------------------------------------------------------------------------

“Required Lenders” means the Lenders representing an aggregate of more than 66
2/3% of (a) prior to the Commitment Termination Date and so long as no Lender is
a Delayed Funding Lender with an unfunded Delayed Loan Amount, the aggregate
Commitments of the Lenders then in effect and (b) after the Commitment
Termination Date or at any time that a Delayed Funding Lender has an unfunded
Delayed Loan Amount and such Delayed Funding Lender is not a Defaulting Lender
the aggregate Credit Exposure; provided that the Commitment of, and the portion
of any outstanding Credit Exposure, as applicable, held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; provided further that in no event shall Required Lenders
include fewer than two (2) unaffiliated Lenders at any time when there are two
(2) or more unaffiliated Lenders.

“Scheduled Commitment Termination Date” means October 10, 2016, as extended from
time to time by mutual agreement of the parties hereto.

2.2. The following defined terms are inserted in Section 1.1 of the Agreement in
their proper alphabetical position:

“Borrowing Date” is defined in Section 2.2(a).

“Delayed Funding Date” is defined in Section 2.2(b).

“Delayed Funding Lender” is defined in Section 2.2(b).

“Delayed Funding Notice” is defined in Section 2.2(b).

“Delayed Loan Amount” is defined in Section 2.2(b).

“Facility Limit Increase” means an increase in the Facility Limit pursuant to
Section 2.11 hereof.

“Facility Limit Increase Request” is defined in Section 2.11 hereof.

“Yankee Candle” means The Yankee Candle Company, Inc., a Massachusetts
corporation.

 

-3-



--------------------------------------------------------------------------------

2.3. Clause (a) of the defined term “Eligible Receivable” appearing in
Section 1.1 of the Agreement is hereby amended and restated in its entirety to
read as follows:

(a) that was created by an Originator (i) in compliance in all material respects
with all applicable requirements of the applicable Credit and Collection Policy
and (ii) in the ordinary course of its business; provided, however that no
Receivable created or originated by Yankee Candle shall be an Eligible
Receivable until the Administrator shall have received a Monthly Report duly
executed by an Authorized Officer of the Servicer incorporating in full data
with respect to such Receivables in form and substance reasonably satisfactory
to the Administrator and each Lender;

2.4 Section 2.2 of the Agreement is hereby amended and restated in its entirety
to read as follows:

Section 2.2. Borrowing Procedures. (a) Borrowing Requests. The Borrower (or the
Servicer on its behalf) may request an Advance hereunder by delivering a
Borrowing Request to the Administrator and each Lender not later than 2:00 p.m.
(Atlanta time), two (2) Business Days prior to the proposed date of such
borrowing (the “Borrowing Date”). Each Borrowing Request given by the Borrower
(or the Servicer on its behalf) pursuant to this Section 2.2 shall be
irrevocable and binding on the Borrower except in connection with a Delayed
Funding Notice as provided in Section 2.2(b). Any request for an Advance also
may be given by telephone, provided that it is promptly confirmed by facsimile
transmission of a signed Borrowing Request or by electronic mail message
attaching a portable data format or “.pdf” file containing an image of the
signed Borrowing Request.

(b) Delayed Funding. The Borrower and the Lenders agree that the requested Loans
shall be funded in accordance with Section 2.3 on the Borrowing Date specified
in the Borrowing Request unless, (i) if such Borrowing Request is delivered more
than two (2) Business Days prior to the requested Borrowing Date, within one
(1) Business Day after the Borrower delivers such Borrowing Request and (ii) if
such Borrowing Request is delivered two (2) Business Days prior to the requested
Borrowing Date, not later than 12:00 noon (Atlanta time) on the Business Day
after the Borrower delivers such Borrowing Request, any Lender (any such Lender,
a “Delayed Funding Lender”) notifies the Borrower and each other party hereto in
writing (a “Delayed Funding Notice”) that (x) charges relating to the “liquidity
coverage ratio” under Basel III have been and are being recognized on such
Delayed

 

-4-



--------------------------------------------------------------------------------

Funding Lender’s commitments, interests or obligations hereunder and (y) such
Delayed Funding Lender intends to fund its Pro Rata Share of the Advance so
requested (the “Delayed Loan Amount”) on a date specified in writing that is on
or before the thirty-fifth (35th) day following the date of such Borrowing
Request (or if such day is not a Business Day, then on the next succeeding
Business Day) (the “Delayed Funding Date”) rather than on the Borrowing Date
requested in the Borrowing Request, and the Delayed Funding Date shall
automatically be deemed to be the Borrowing Date related to such Borrowing
Request with respect to such Delayed Funding Lender. For the avoidance of doubt,
the Borrower acknowledges and agrees that the “charges” provided for in the
Delayed Funding Notice pursuant to clause (x) above may be external charges
incurred by the Delayed Funding Lender or internal charges incurred by any
business of the Delayed Funding Lender’s interests or obligations hereunder.
Upon receipt of a Delayed Funding Notice, the Borrower may revoke the related
Borrowing Request in whole by 4:00 p.m. (Atlanta time) on the Business Day on
which the Borrower receives the Delayed Funding Notice; provided, however that
failure by the Borrower to revoke the related Borrowing Request as provided
above shall be deemed an acceptance of the Delayed Funding Date. Should the
Borrower revoke the Borrowing Request, such revocation shall be without cost to
the Borrower and the Administrator and the Lenders shall not be entitled to
damages, compensation or indemnity from the Borrower due to such revocation. For
the avoidance of doubt, (i) each Lender that is not a Delayed Funding Lender
shall be obligated to fund its Pro Rata Share of the requested Advance in
accordance with Section 2.3, (ii) the applicable Delayed Loan Amount shall not
be taken into account in the determination of a Delayed Funding Lender’s Credit
Exposure until such time as the Delayed Funding Lender shall have funded the
Delayed Loan Amount, and (iii) so long as the conditions precedent set forth in
Article VII with respect to the requested Advance were satisfied on the related
Borrowing Date, the Delayed Funding Lender shall be required to fund the Delayed
Loan Amount irrespective of whether the Borrower would be able to satisfy the
conditions precedent set forth in Article VII to an Advance on such Delayed
Funding Date. No Delayed Funding Lender shall be considered to be in default of
its obligation to fund its Delayed Loan Amount hereunder unless and until it has
failed to fund the Delayed Loan Amount on or before the Delayed Funding Date.

 

-5-



--------------------------------------------------------------------------------

(c) If (i) one or more Delayed Funding Lenders provide a Delayed Funding Notice
to the Borrower in respect of any Borrowing Request and (ii) the Borrower shall
not have revoked the Borrowing Request in accordance with Section 2.2(b) hereof,
the Administrator shall, by no later than 4:00 p.m. (Atlanta time) on the
Business Day preceding such Borrowing Date, direct each Lender that is not a
Delayed Funding Lender with respect to such Borrowing Date (each a “Non-Delayed
Funding Lender”) to fund an additional portion of such requested Advance on such
Borrowing Date equal to such Non-Delayed Funding Lender’s proportionate share
(based upon such Non-Delayed Funding Lender’s Pro Rata Share relative to the sum
of the Commitments of all Non-Delayed Funding Lenders) of the aggregate Delayed
Loan Amounts with respect to such Borrowing Date; provided, however, that in no
event shall a Non-Delayed Funding Lender be required to fund any amounts in
excess of its Commitment. 

(d) After the Non-Delayed Funding Lenders fund a Delayed Loan Amount on any
Borrowing Date in accordance with Section 2.2(c), the Delayed Funding Lender in
respect of such Delayed Loan Amount will be obligated to fund the Delayed Loan
Amount on or before its Delayed Funding Date, irrespective of whether the
Borrower would be able to satisfy the conditions precedent set forth in Article
VII to an Advance, in an amount equal to such Delayed Loan Amount on such
Delayed Funding Date. Such Delayed Funding Lender shall fund such Delayed Loan
Amount on such Delayed Funding Date by paying such amount to the Administrator
in immediately available funds, and the Administrator shall distribute such
funds to each such Non-Delayed Funding Lender, pro rata based on the relative
amount of such Delayed Loan Amount funded by such Non-Delayed Funding Lender on
such Borrowing Date pursuant to Section 2.2(c) so that each Lender is then
holding its Pro Rata Share of Advances Outstanding.

(e) For the avoidance of doubt, interest shall not accrue on any Delayed Loan
Amount until the date such Delayed Loan amount is funded by the Delayed Funding
Lender or a Non-Delayed Funding Lender pursuant to Section 2.2(d).

2.5. The first sentence of Section 2.3 of the Agreement is hereby amended and
restated in its entirety to read as follows:

Subject to the satisfaction of the conditions precedent set forth in Article VII
with respect to such Advance (except as set forth in Section 2.2(b) with respect
to a Delayed Loan Amount) and the limitations set forth in Section 2.1, each
Lender shall make the proceeds of its Loan comprising its Pro Rata Share of such
requested Advance available to the account specified in the Borrowing Request in
immediately available funds on the proposed Borrowing Date.

 

-6-



--------------------------------------------------------------------------------

2.6. The first sentence of Section 2.8 of the Agreement is hereby amended and
restated in its entirety to read as follows:

Subject to the terms and conditions hereof, the Issuing Lender, in reliance on
the agreements of the Lenders set forth in Section 2.8(d), agrees to issue
letters of credit (“Letters of Credit”) for the account of the Borrower on any
Business Day prior to the Commitment Termination Date in such form as may be
approved from time to time by the Issuing Lender; provided that the Issuing
Lender shall have no obligation to issue any Letter of Credit if, after giving
effect to such issuance, (i) the number of outstanding Letters of Credit issued
by the Issuing Lender for the account of the Borrower would be more than 50,
(ii) the L/C Obligations would exceed $60,000,000; provided that L/C Obligations
attributable to standby letters of credit shall not exceed twenty percent
(20%) of the Facility Limit, or (iii) the aggregate Credit Exposure from time to
time outstanding hereunder would exceed the lesser of (x) the Facility Limit and
(y) the Borrowing Base.

2.7. The first clause prior to the proviso of the first sentence in
Section 2.10(b) is hereby amended and restated in its entirety to read as
follows:

If any Lender requests compensation under Section 6.1, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 6.3, if any Lender
is a Defaulting Lender hereunder, if any Lender is a Delayed Funding Lender
until such time as such Delayed Funding Lender has funded its applicable Delayed
Loan Amount, or if any Lender has delivered a Delayed Funding Notice two times
or more in any twelve month period, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrator, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 13.1), all
of its interests, rights and obligations under this Agreement and the
Transaction Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment);

 

-7-



--------------------------------------------------------------------------------

2.8. The following new Section 2.11 is hereby added to Article II of the
Agreement in the appropriate numerical sequence:

Section 2.11. Increase in Facility Limit. The Borrower may, on any Business Day
prior to the Commitment Termination Date, with the written consent of the
Administrator and the Issuing Lender, increase the Facility Limit by delivering
a request substantially in the form attached hereto as Exhibit J (each, a
“Facility Limit Increase Request”) or in such other form acceptable to the
Administrator at least ten (10) Business Days prior to the desired effective
date of such increase (the “Facility Limit Increase”) identifying an additional
Lender that is a Permitted Assignee (or additional Commitments for existing
Lender(s)), and the amount of its Commitment (or additional amount of its
Commitment(s)); provided, however, that (i) any increase of the Facility Limit
to an amount in excess of $750,000,000 will require the approval of all Lenders,
(ii) any increase of the aggregate amount of the Facility Limit shall be in an
amount not less than $25,000,000, (iii) no Significant Event or Unmatured
Significant Event shall have occurred and be continuing at the time of the
request or the effective date of the Facility Limit Increase, (iv) all
representations and warranties contained in Article VIII hereof (as the same may
be amended from time to time) shall be true and correct in all material respects
at the time of such request and on the effective date of such Facility Limit
Increase, and (v) unless such increase is increasing the Commitment of an
existing Lender, the Administrator shall have provided its written consent to
such increase (which consent shall not be unreasonably withheld or delayed). The
effective date of the Facility Limit Increase shall be agreed upon by the
Borrower and the Administrator. Upon the effectiveness thereof, the new
Lender(s) (or, if applicable, existing Lender(s)) shall make Advances in an
amount sufficient such that after giving effect to its advance each Lender shall
have outstanding its Percentage of Advances. It shall be a condition to such
effectiveness that the Borrower shall not have previously terminated any portion
of the Commitments pursuant to Section 2.6 hereof. The Borrower agrees to pay
any reasonable expenses of the Administrator relating to any Facility Limit
Increase. Notwithstanding anything herein to the contrary, no Lender shall have
any obligation to increase its Commitment and no Lender’s Commitment shall be
increased without its consent thereto, and each Lender may at its option,
unconditionally and without cause, decline to increase its Commitment.

2.9. Exhibit F to the Agreement is hereby amended and restated in its entirety
and as so amended shall read as set forth on Exhibit F attached hereto.

 

-8-



--------------------------------------------------------------------------------

2.10. A new Exhibit J is hereby added to the Agreement and shall read as set
forth on Exhibit J attached hereto.

2.11. Schedule 8.12 to the Agreement is hereby amended and restated in its
entirety and as so amended shall read as set forth on Schedule 8.12 attached
hereto.

2.12. Each of the Commitments of the Lenders set forth opposite such Lender’s
signature on the signature pages to the Agreement under the heading “Commitment”
are hereby amended and restated in their respective entireties to read as set
forth opposite such Lender’s signature on the signature pages hereto under the
heading “Commitment.”

Section 3. Conditions to Amendment.

3.1. Conditions Precedent. This Amendment shall become effective and be deemed
effective as of the date first written above (the “Amendment Effective Date”)
upon the satisfaction of the following conditions precedent:

(a) The Borrower, the Servicer, the Administrator, and each Lender shall have
executed and delivered this Amendment.

(b) The Administrator shall have received a duly executed Reaffirmation, Consent
and Acknowledgment of the Performance Undertaking in the form attached hereto.

(c) The Borrower, the Servicer, the Administrator, and each Lender shall have
executed and delivered the Seventh Amended and Restated Fee Letter and each
Lender and the Administrator shall have received all fees due and payable
thereunder on the date hereof.

(d) The Administrator shall have received the duly executed Joinder Agreement of
The Yankee Candle Company, Inc. and Lifoam Industries, LLC (collectively the
“New Originators” and each individually a “New Originator”) to the Receivables
Contribution and Sale Agreement together with:

(i) a copy of each New Originator’s Credit and Collection Policy;

(ii) a certificate of an Authorized Officer of each New Originator (together
with incumbency certificate, organizational documents, and resolutions);

(iii) UCC, tax and judgment lien searches against each New Originator;

 

-9-



--------------------------------------------------------------------------------

(iv) UCC financing statements naming each New Originator as seller/debtor,
Borrower as buyer/assignor and Administrator as secured party/total assignee; ;
and

(v) all consents from and authorizations by any Persons and all waivers and
amendments to existing credit facilities necessary in connection with the
Receivables Contribution and Sale Agreement.

(e) The Administrator shall have received favorable opinions of legal counsel to
Jarden, the Servicer and each New Originator regarding corporate matters,
enforceability, perfection, nonconsolidation and true sale, each in form and
substance reasonably satisfactory to the Administrator.

(f) The Administrator shall have received a duly executed certificate of an
Authorized Officer of Jarden that no Termination Event or Unmatured Termination
Event exists and is continuing.

(g) The Administrator shall have received such other agreements, instruments,
documents, certificates, and opinions as the Administrator may reasonably
request.

3.2. Condition Subsequent. No later than thirty (30) days after the Amendment
Effective Date (or such later date as may be acceptable to the Administrator),
the Borrower shall deliver to the Administrator (i) evidence that each Lock-Box
Account set forth on Schedule 8.12 hereto has been transferred into the name of
the Borrower and (ii) Lock-Box Agreements with respect to each of the Lock-Box
Accounts in the United States, duly executed by all parties thereto. Effective
thirty (30) days after the Amendment Effective Date, no Receivable paid into a
Lock-Box with respect to which the Borrower has failed to satisfy this condition
subsequent shall be deemed an Eligible Receivable.

Section 4. Agreement in Full Force and Effect/Effectiveness of Amendment. Except
as expressly set forth herein, all terms and conditions of the Agreement, as
amended, shall remain in full force and effect. Upon the effectiveness of this
Amendment, (i) Borrower and Servicer each hereby reaffirms all covenants,
representations and warranties made by it in the Agreement to the extent the
same are not amended hereby and agrees that all such covenants, representations
and warranties shall be deemed to have been remade as of the Amendment Effective
Date (except for those representations and warranties that are expressly made
only as of a different date, which representations and warranties shall be
correct as of the date made) and (ii) each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be, and any references to the Agreement in any other document, instrument or
agreement executed and/or delivered in connection therewith shall mean and be, a
reference to the Agreement as amended hereby.

 

-10-



--------------------------------------------------------------------------------

Section 5. Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 6. Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.

[SIGNATURE PAGES TO FOLLOW]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to Third
Amended and Restated Loan Agreement to be executed and delivered by their duly
authorized officers as of the date hereof.

 

JARDEN RECEIVABLES, LLC, as Borrower By:   

Sunbeam Products, Inc.

Its: manager and sole member

By:    /s/ John E. Capps  

Name: John E. Capps

Title: Vice President

JARDEN CORPORATION, as Servicer

By:    /s/ John E. Capps  

Name: John E. Capps

Title:   Executive Vice President, General

            Counsel and Secretary

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

    SUNTRUST ROBINSON HUMPHREY, INC., as Administrator     By:    /s/ Emily
Shields      

Name: Emily Shields

Title: Vice President

   

SUNTRUST BANK, as Lender

    By:    /s/ Michael Peden COMMITMENT: $300,000,000      

Name: Michael Peden

Title: Vice President

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

   

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Lender and as Issuing Lender

    By:    /s/ Ryan C. Tozier COMMITMENT: $100,000,000      

Name: Ryan C. Tozier

Title: Assistant Vice President

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

    PNC BANK, NATIONAL ASSOCIATION, as Lender     By:    /s/ Jason Rising
COMMITMENT: $100,000,000      

Name: Jason Rising

Title: Senior Vice President

SIGNATURE PAGE TO AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT



--------------------------------------------------------------------------------

REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF PERFORMANCE GUARANTOR

The undersigned, Jarden Corporation, heretofore executed and delivered to the
Administrator a Performance Undertaking dated August 24, 2006. The undersigned
hereby acknowledges and consents to the Amendment as set forth above and
confirms that its Performance Undertaking, and all obligations of the
undersigned thereunder, remains in full force and effect. The undersigned
further agrees that the consent of the undersigned to any other amendment or
modification to the Agreement or any of the Loan Documents referred to therein
(each as existing on the date hereof) shall not be required as a result of this
consent having been obtained. The undersigned acknowledges that the
Administrator and the Lenders are relying on the assurances provided herein in
entering into the Amendment set forth above and maintaining credit outstanding
to the Borrower.

 

JARDEN CORPORATION

By:    /s/ John E. Capps  

Name: John E. Capps

Title:   Executive Vice President, General

            Counsel and Secretary